Citation Nr: 0019082	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-07 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an earlier effective date for non-service-
connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from April 1973 to May 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In April 1996, the RO granted entitlement to 
pension and, in a January 1998 rating decision, assigned an 
effective date of January 1998.  The veteran appealed that 
decision to the BVA and the case was referred to the Board 
for appellate review. 


REMAND

Entitlement to pension benefits was granted by the RO in 
April 1996.  In May 1996, the RO sent a letter to what 
appeared to be the veteran's most recent address of record, 
requesting she submit income information for the prior year.  
No response was received from the veteran until October 1997, 
when she filed a claim for service connection for asthma and 
a heart condition.  Her October 1997 claim contained a new 
address.  Using this address, the RO again requested the 
veteran submit income information in connection with her 
pension claim.  The veteran's completed income statement was 
received in December 1997, and the following month, based on 
this information, the RO assigned January 1998 as the 
effective date for the award of pension benefits.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that: 

[I]n the normal course of events, it 
is the burden of the veteran to keep the 
VA apprised of [her] whereabouts.  If 
[s]he does not do so, there is no burden 
on the part of the VA to turn up heaven 
and earth to find h[er].  It is only 
where a file discloses other possible and 
plausible addresses that an attempt 
should be made to locate h[er] at the 
alternate known address before finding 
abandonment of a previously adjudicated 
benefit.

Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Cross 
v. Brown, 9 Vet. App. 18 (1996).  In the present case, while 
the RO did attempt various methods to contact the veteran, 
evidence in the file dated in June, July, and August 1995 
suggested another "possible and plausible address" 
(included an Apartment number with the former address) that 
the RO apparently did not attempt to contact.  

In view of the fact that notice was not sent to such an 
alternate address, of which VA was constructively aware, 
additional development is required in this case.  
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be provided the 
opportunity to submit an income statement 
detailing her income from the date of her 
claim in March 1986 to the present.

2.  Following completion of the above 
action, the RO should again review the 
claim.  If the benefit sought on appeal 
is not granted, the veteran and her 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The purpose of this REMAND is to accord the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless she is so notified.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


